                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:17-cv-174-FDW

KENNETH ANTHONY BATTLE,                   )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
NORTH CAROLINA DEPARTMENT OF              )
PUBLIC SAFETY, et al.,                    )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NC DPS”) sealed Notice, (Doc. No. 44), informing the Court that it has been unable to procure

a waiver of service of process for Defendant “FNU Coble.”

       NC DPS has provided this Defendant’s full name, Dr. Gary Sobel, and Dr. Sobel’s last

known address. The Clerk of Court is directed to notify the U.S. Marshal that Defendant Sobel

needs to be served with the summons and Complaint in accordance with Rule 4 the Federal Rules

of Civil Procedure. If Defendant Sobel cannot be served at the addresses provided by the NC DPS,

the U.S. Marshal shall be responsible for locating his home addresses so that he may be served.

See 28 U.S.C. § 1915(d) (in actions brought in forma pauperis under § 1915(d), “[t]he officers of

the court shall issue and serve all process, and perform all duties in such cases”); Fed. R. Civ. P.

4(c)(3) (“At the plaintiff’s request, the court may order that service be made by a United States

Marshal or deputy marshal or by a person specially appointed by the court. The court must so order

if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915….”). If the U.S.

Marshal is unable to obtain service on Defendant Sobel, the U.S. Marshal shall inform the Court


                                                 1
of the reasonable attempts to obtain service. The U.S. Marshal shall not disclose Defendant’s home

address to the pro se incarcerated Plaintiff and shall file any document containing such addresses

under seal.

       The Clerk of Court will be instructed to substitute Dr. Sobel’s name for “FNU Coble” and

update the Court file with the other Defendants’ correct names as reflected in Defendants’ filings.

       IT IS THEREFORE ORDERED that:

       (1)     The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

               Defendant Sobel. If the U.S. Marshal is unable to obtain service on Defendant

               Sobel, the U.S. Marshal shall inform the Court of the reasonable attempts to obtain

               service.

       (2)     The Clerk of Court is respectfully instructed to substitute the parties’ names as

               follows:

               Dr. Gary Sobel for “FNU Coble”

               Chad Clark for “FNU Clark”

               Landon Porshia for “FNU Porshia”

               Nicholas R. Hensley for “FNU Hensley”

               Robert Bruce Pittman for “FNU Pittman”

               James Brian Watson for “FNU Watson”

               Phillip Bailey for “FNU Bailey”

               Dean C. Walsh for “FNU Waltz”

               Bobby Tate for “FNU Tate”

               Isaac Quintero for “FNU Quintero”

               Josh L. Crisp for “FNU Crisp”

                                                 2
      Pamela Chapman for “FNU Chapman”

      Thomas Bell for “FNU Bell”

      Michael W. Swink for “FNU Swink”

      Sheana Litaker for “S. Litaker”

(2)   The Clerk of Court is respectfully instructed to mail a copy of the Amended

      Complaint, (Doc. No. 14), the Sealed Notice containing Defendant’s last known

      addresses, (Doc. No. 44), and this Order to the U.S. Marshal.


                                        Signed: November 27, 2018




                                        3
